     Case 2:19-cv-02044-TLN-CKD Document 15 Filed 12/08/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    PETER STROJNIK, SR.,                             No. 2:19-cv-02044-TLN-CKD PS
12                      Plaintiff,
13           v.                                        ORDER
14    KAIDEN HOSPITALITY LP,
15                      Defendant.
16

17          On November 23, 2020, pro se plaintiff, Peter Strojnik, Sr., filed a motion for default

18   judgment pursuant to Federal Rule of Civil Procedure 55. (ECF No. 14.) Federal Rule of Civil

19   Procedure 55 provides:

20                 (a) Entering a Default. When a party against whom a judgment for
                   affirmative relief is sought has failed to plead or otherwise defend,
21                 and that failure is shown by affidavit or otherwise, the clerk must
                   enter the party’s default.
22
                   (b) Entering a Default Judgment.
23
                   (1) By the Clerk. If the plaintiff’s claim is for a sum certain or a sum
24                 that can be made certain by computation, the clerk-on the plaintiff’s
                   request, with an affidavit showing the amount due-must enter
25                 judgment for that amount and costs against a defendant who has been
                   defaulted for not appearing and who is neither a minor nor an
26                 incompetent person.
27                 (2) By the Court. In all other cases, the party must apply to the court
                   for a default judgment . . . .
28
                                                       1
     Case 2:19-cv-02044-TLN-CKD Document 15 Filed 12/08/20 Page 2 of 2


 1   Fed. R. Civ. P. 55(a)-(b).

 2           The Ninth Circuit has stated that Rule 55 requires a “two-step process” consisting of: (1)

 3   seeking a clerk’s entry of default, and (2) filing a motion for the entry of default judgment. See

 4   Eitel v. McCool, 782 F.2d 1470, 1471 (9th Cir.1986); see Symantec Corp. v. Global Impact, Inc.,

 5   559 F.3d 922, 923 (9th Cir.2009); see also Norman v. Small, No. 09cv2235 WQH, 2010 WL

 6   5173683, at *2 (S.D. Cal. Dec.14, 2010) (denying plaintiff’s motion for default judgment because

 7   the clerk had not yet entered a default); Marty v. Green, No. 2:10-CV-01823, 2011 WL 320303,

 8   at *3 (E.D. Cal. Jan. 28, 2011) (holding that plaintiff’s motion for default judgment was not

 9   properly before the court because plaintiff had not requested entry of default form the clerk).

10           Here, plaintiff did not request or obtain a clerk’s entry of default from the Clerk of Court

11   upon a showing by affidavit or otherwise that defendants failed to plead or otherwise defend

12   themselves. Plaintiff therefore has not complied with the first step of Rule 55’s two-step process.

13   Accordingly, plaintiff’s motion for default judgment (ECF #14) is not properly before the

14   undersigned and is therefore denied.

15   IT IS SO ORDERED.

16   Dated: December 8, 2020
                                                       _____________________________________
17
                                                       CAROLYN K. DELANEY
18                                                     UNITED STATES MAGISTRATE JUDGE

19   17.stroj2044.mtd

20
21

22

23

24

25

26
27

28
                                                        2
